 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10
      DEBORAH ANN WILBURN,                                  Case No. 1:18-cv-01152-LJO-EPG
11
                          Plaintiff,                        ORDER GRANTING MOTION TO
12                                                          PROCEED IN FORMA PAUPERIS
                     v.
13                                                          (ECF No. 4)

14    MICK HOMANDO,

15                        Defendant.

16

17          Plaintiff, Deborah Ann Wilburn, is proceeding pro se in this action. (ECF No. 1). On
18   August 27, 2018, Plaintiff submitted an application to proceed in forma pauperis. (ECF No. 2).
19   The Court denied the application without prejudice because Plaintiff failed to provide necessary
20   information. (ECF No. 3.) On October 5, 2018, Plaintiff filed a renewed application. (ECF No. 4.)
21   In her renewed application, Plaintiff has made the requisite showing under 28 U.S.C. § 1915(a).
22   Accordingly, her application to proceed in forma pauperis is GRANTED.
23          As to the status of the complaint, Plaintiff is advised that pursuant to 28 U.S.C. §
24   1915(e)(2), the Court must conduct an initial review of pro se complaints to determine whether it
25   is legally sufficient under the applicable pleading standards. The Court must dismiss a complaint,
26   or portion thereof, if the Court determines that the complaint is legally frivolous or malicious,
27   fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant
28
                                                        1
 1   who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court determines that the

 2   complaint fails to state a claim, leave to amend may be granted to the extent that the deficiencies

 3   in the complaint can be cured by amendment. The complaint will be screened in due course and

 4   Plaintiff will be served with the resulting order.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     October 11, 2018                            /s/
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
